Citation Nr: 0923387	
Decision Date: 06/22/09    Archive Date: 07/01/09

DOCKET NO.  06-37 126A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 (West 
2002) for left shoulder disability.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The Veteran served on active duty from January 1974 to 
February 1976.

This matter comes to the Board of Veterans' Appeals (Board) 
from an April 2005 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO).  A notice of 
disagreement was filed in November 2005, a statement of the 
case was issued in November 2006, and a substantive appeal 
was received in December 2006.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required on her part.


REMAND

The Veteran claims that she incurred additional disability as 
a result of a June 14, 2004 VA surgery.  The Board believes 
that a medical examination with an opinion is required for 
proper appellate review of the Veteran's claim of entitlement 
to compensation for left shoulder disability pursuant to 38 
U.S.C.A. § 1151.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded an 
examination by a VA orthopedist for the 
purpose of determining whether the 
Veteran has a current disability of the 
left shoulder.  It is imperative that the 
claims file be made available to and 
reviewed by the examiner in connection 
with the examination.  After examination 
of the Veteran and review of the claims 
file, the examiner is to express an 
opinion as to:

a) Is it at least as likely as not (a 50 
percent probability or greater) that the 
Veteran incurred additional left shoulder 
disability as a result of the June 14, 
2004 VA surgery and/or VA treatment?  

b)  If additional disability did result 
from the VA surgery and/or treatment, the 
examiner should offer an opinion as to 
whether the proximate cause of any such 
disability or aggravation was the result 
of either (i) carelessness, negligence, 
lack of proper skill, error in judgment, 
or similar instance of fault on the part 
of the VA facility care or medical 
treatment or (ii) an event not reasonably 
foreseeable.  

All opinions and conclusions expressed 
must be supported by a rationale.

2.  After completion of the above, the RO 
should determine if the benefit sought is 
warranted.  The Veteran should then be 
furnished an appropriate supplemental 
statement of the case and be afforded an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.

The Veteran and her representative have the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




